Case 19-23972   Doc 1-1 Filed 08/25/19 Entered 08/25/19 20:44:16   Desc
                      Signature Pages Page 1 of 6
Case 19-23972   Doc 1-1 Filed 08/25/19 Entered 08/25/19 20:44:16   Desc
                      Signature Pages Page 2 of 6
Case 19-23972   Doc 1-1 Filed 08/25/19 Entered 08/25/19 20:44:16   Desc
                      Signature Pages Page 3 of 6
Case 19-23972   Doc 1-1 Filed 08/25/19 Entered 08/25/19 20:44:16   Desc
                      Signature Pages Page 4 of 6
Case 19-23972   Doc 1-1 Filed 08/25/19 Entered 08/25/19 20:44:16   Desc
                      Signature Pages Page 5 of 6
Case 19-23972   Doc 1-1 Filed 08/25/19 Entered 08/25/19 20:44:16   Desc
                      Signature Pages Page 6 of 6
